Citation Nr: 0740632	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
Achilles tendon rupture, including tendonitis.

2.  Entitlement to service connection for tendonitis of the 
left knee and quadriceps.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992, and from March 1997 to July 2003.  He also had 
National Guard service from 1993 to 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

In September 2005, the appellant testified before the 
undersigned Veterans Law Judge in a hearing held at the RO; a 
transcript of that hearing is of record. 

The Board remanded this case back to the RO for additional 
development in June 2006.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although service medical records reflect complaints 
related to the left Achilles tendon, no chronic left Achilles 
tendon disability was shown in service, and post-service 
medical evidence does not establish a current, chronic 
Achilles left tendon disability.

3.  Although service medical records reflect complaints 
related to the left knee and quadriceps, chronic tendonitis 
of the left knee and quadriceps was not shown in service, or 
subsequent to service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
left Achilles tendon rupture, including tendonitis, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for service connection for tendonitis of the 
left knee and quadriceps, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an June 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate his claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  An August 2006 letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the August 2007 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, treatment records from the VA 
Medical Center (VAMC) in Charlestown, South Carolina, as well 
as a VA examination report and addendum.  Also of record and 
considered in connection with the claims is the transcript of 
the veteran's September 2005 Board hearing, as well as 
various written statements by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2006).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2006).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2006). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005), citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records indicate the veteran was seen for 
tendonitis in both knees and the left ankle while in service, 
and was prescribed Motrin and received physical therapy.  

His September 1988 enlistment examination, a March 1993 
examination for the veteran's enlistment in the National 
Guard, and a November 1996 examination, undertaken between 
the veteran's two periods of active duty, showed no 
abnormalities of the lower extremities.  An August 1998 
report of medical examination noted a prior history of left 
Achilles tendon sprain in 1989 with a cast, a left ankle 
sprain in 1991, and a history of left ankle sprain in 
February 1998, as well as left knee pain two months 
previously after a three-mile jog.  

December 2002 service treatment records reflect complaints of 
knee and ankle pain for the past week.  A January 2003 
service physical therapy record reflects the veteran's 
complaints of pain in bilateral patellar tendons and his left 
Achilles tendon, especially when he ran.  Phonophoresis three 
times a week for three weeks was prescribed to resolve the 
tendonitis and return the veteran to running without pain.

His March 2003 separation examination reflects no findings 
related to either his left ankle or left knee.  In fact, no 
abnormalities were noted for the lower extremities.

The Board notes that pain, alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).

The Board also notes that the post-service record contains no 
evidence of a current diagnosis for residuals of a left 
Achilles tendon rupture, to include tendonitis, or of 
tendonitis of the left knee and quadriceps.  VA treatment 
records from July 2003 reflect x-rays of the left ankle, for 
an Achilles tendon rupture, and the left knee, for quadriceps 
tendonitis.  They showed no evidence of previous or acute 
trauma and were noted unremarkable.  Private medical records 
associated with the claims file dated from March 2003 to 
August 2005 do not show complaints for or treatment of either 
the left ankle or the left knee.  On VA examination in 
February 2007, clinical findings and x-rays showed a normal 
left knee and a normal left ankle.  A past history of 
complaints related to both the veteran's left knee and left 
ankle were noted.  In an April 2007 addendum, the examiner 
opined that the veteran did not have a joints-related 
disability of either the left ankle or the left knee.

Thus, in this case, the competent medical evidence of record 
simply does not establish either a left ankle or left knee 
disability-either in service or currently-and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for residuals 
of a left Achilles tendon rupture, including tendonitis, and 
the claim for service connection for tendonitis of the left 
knee and quadriceps must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced 
during the veteran's September 2005 hearing, as well as in 
various written statements.  The Board does not doubt the 
sincerity of the veteran's belief that he has current 
disabilities related to his left ankle and left knee as a 
result of his military service.  However, the Board points 
out that questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever extent 
the veteran is attempting to establish a current disability 
through his (or his representative's) assertions, the Board 
points out that laypersons without the appropriate medical 
training and expertise simply are not competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, any lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for residuals of a left Achilles tendon rupture, including 
tendonitis, and the claim for service connection for 
tendonitis of the left knee and quadriceps, must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent evidence supports these claims, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for residuals of a left Achilles tendon 
rupture, including tendonitis, is denied.

Service connection for tendonitis of the left knee and 
quadriceps is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


